Citation Nr: 1422545	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for herniated nucleus pulposus, L3, L4, and L5, currently rated as 40 percent disabling prior to December 16, 2008, and 40 percent disabling from March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied an increased rating in excess of 40 percent for herniated nucleus pulposus, L3, L4, and L5, with radicular pain.

In March and April 2009 rating decisions, the RO granted a temporary 100 percent rating based on surgical treatment necessitating convalescence from December 16, 2008, through March 1, 2009.  A 40 percent rating was assigned thereafter.

In June 2011, the Veteran testified at a hearing conducted by the undersigned.  A copy of the transcript is associated with the claims file.  

The Board remanded the case to the RO for additional development of the record in December 2011.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

By rating decision issued in March 2012, the RO assigned separate compensable evaluations for lumbar radiculopathy of the right and left lower extremities, for a tender lumbar midline scar, and for a lumbar midline surgical scar.  Accordingly, those issues have been addressed separately and are not currently on appeal.  

A review of the Virtual VA and Veterans Benefits Management System electronic claims files reveals an April 2014 appellate brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.    


FINDING OF FACT

The herniated nucleus pulposus, L3, L4, and L5 is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes totaling at least six weeks during the past 12 months, prior to December 16, 2008 or after March 1, 2009.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 40 percent for herniated nucleus pulposus, L3, L4, and L5, prior to December 16, 2008 or after March 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2013).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2008 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  

The Veteran was afforded VA examinations in April 2008 and April 2009.  In December 2011, the Board remanded this matter for an additional examination to determine the current severity of the Veteran's lumbar spine disability.  An examination was provided in January 2012.  The January 2012 examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and conducted proper testing pertinent to the rating criteria and De Luca factors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, at the June 2011 hearing, the undersigned clarified the issues on appeal and potential evidentiary defects were identified.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a uniform 40 percent disability rating is warranted prior to December 16, 2008 and from March 1, 2009.  

The Board notes that all disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  
Analysis

In this case, the Veteran's herniated nucleus pulposus L3, 4, and 5 is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 prior to December 16, 2008 and again from March 1, 2009.  Between December 16, 2008 and March 1, 2009, the Veteran was in receipt of a temporary 100 percent rating based on surgical treatment necessitating convalescence.  

Under the general rating formula, a 40 percent disability rating contemplates forward flexion of the thoracolumbar spine restricted to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In order to warrant an increased rating under the general rating formula, the symptoms of the lumbar spine disability must more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine, which is the criteria for a 50 percent rating.  

Neither the Veteran's lay statements, private and VA treatment notes, nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion figures reflecting that there is no ankylosis.  

The Board notes that VA must, in some circumstances, consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); however, functional factors are not for consideration in the instant case as the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has also considered whether the Veteran warrants a higher rating using the formula for rating IVDS based on incapacitating episodes.  In order to warrant a 60 percent disability rating, the Veteran must have incapacitating episodes for a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On examination in January 2012, the examiner reported the total duration of the Veteran's incapacitating episodes in the previous 12 months was at least one week but less than two weeks.  In addition, at the January 2011 hearing, the Veteran testified that he did not have any periods of prescribed bed rest in the previous 12 months.  As such, a higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted.  

In regard to whether referral for an extraschedular rating is warranted, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbar spine disability.  The Veteran testified that he had pain, weakness, and decreased motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by a limited ability to engage in physical activities requiring prolonged standing, walking, lifting, or bending.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

As such, the Veteran's symptoms have not rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disability limits his employment, he has not alleged that his disability renders him unemployable.  During the January 2012 VA examination, he also indicated that he was employed.  As such, the Board finds there is no implicit claim for TDIU.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the herniated nucleus pulposus, L3, 4, and 5.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

An evaluation in excess of 40 percent for the herniated nucleus pulposus, L3, 4, and 5 prior to December 16, 2008 and after March 1, 2009 is denied.  



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


